Citation Nr: 1433783	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  12-14 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to a higher initial disability rating for bilateral hearing loss in excess of 20 percent.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1968 to June 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the RO in Houston, Texas, which granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) initial disability rating effective June 29, 2010.  A March 2011 rating decision during the appeal assigned a higher initial disability rating of 20 percent for the entire initial rating period from June 29, 2010.

The Veteran has appealed from the initial rating assigned for the service-connected bilateral hearing loss.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In June 2012, via a VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a Board hearing via videoconference, before a Veterans Law Judge, seated in Washington, DC (videoconference hearing).  Subsequent to the Veteran's request, on May 31, 2014, the Veteran was sent a letter informing him that his appeal had been certified to the Board.  The very next document in the file is a letter dated June 19, 2014 from the RO informing the Veteran that he was scheduled for a videoconference hearing on June 19, 2014, the same day the letter was sent.  The record reflects that the Veteran failed to appear for the scheduled videoconference hearing. 

A remand is required in this case to ensure that the Veteran has been afforded due process in regard to the issue on appeal.  38 C.F.R. § 20.704(b) (2013) (appellant is to be notified of the time and place of a scheduled hearing).  Pursuant to 38 C.F.R. 
§ 20.700 (2013), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Further, 38 C.F.R. § 20.700(e), titled "Electronic Hearings," states, "When suitable facilities and equipment are available, an appellant may be scheduled for an electronic hearing."  Under VA regulations, a request for a Board hearing may be withdrawn by a veteran at any time before the date of the hearing.  A request for a hearing may not be withdrawn by a veteran's representative without the consent of the veteran.  See 38 C.F.R. § 20.704(e).   

Nothing in the record indicates that the hearing notice was sent 30 days in advance of the hearing, or that the Veteran received notice of the June 19, 2014 Board videoconference hearing, or that he intended to withdraw his request for a videoconference hearing.  Further, the Board does not find that the presumption of administrative regularity, i.e., that the videoconference hearing notice was properly issued to the Veteran in the regular course of the RO's duties, is supported by the record.  There is no other evidence of record that would indicate that, if the June 19, 2014 date were a typographical error, what the otherwise correct date of mailing of notice of the hearing was.  For this reason, the Board is not assured that the Veteran had proper advanced notice of the scheduled Board hearing.  Ashley v. Derwinski, 
2 Vet. App. 307 (1992).  

The Board notes also that it has not received a request (or motion) from the Veteran to reschedule the June 19, 2014 hearing date; however, because of the apparent irregularity that may have resulted in a due process deficiency, the instant matter is being remanded to schedule a new Board videoconference hearing date to ensure due process is satisfied.  For these reasons, the Board will remand this case to schedule the Veteran for a Board videoconference hearing.  Because the RO schedules videoconference hearings, a remand of this matter to the RO is warranted to schedule the Veteran for a Board videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, the RO should schedule the Veteran for a Board videoconference hearing at the RO before a Veterans Law Judge in Washington, DC.  The RO should notify the Veteran and the representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b).  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



